Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 is considered by the examiner.
Drawings
The drawings submitted on 12/21/2020 has been considered and accepted.
Allowable Subject Matter
Claims 1-3 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of manufacturing a separator assembly used for a fuel cell comprising providing a first metal separator and a second metal separator each having a protruding bead portion, wherein the first metal separator and the second metal separator each have an opposite surface opposite to a surface located in the directions of their respective protruding bead portions forming a separator assembly by joining the opposite surface of the first metal separator and the opposite surface of the second metal separator to form a bead seal section including the bead portion of the first metal separator and the bead portion of the second metal separator. The bead seal section 
The closest prior art is to JP 2017-139218 discloses a separator assembly used for a fuel cell comprising providing a first metal separator and a second metal separator each having a protruding bead portion, wherein the first metal separator and the second metal separator each have an opposite surface opposite to a surface located in the directions of their respective protruding bead portions forming a separator assembly by joining the opposite surface of the first metal separator and the opposite surface of the second metal separator to form a bead seal section including the bead portion of the first metal separator and the bead portion of the second metal separator. The bead seal section includes a linear portion and a curve portion. The JP 2017-139218A also discloses a method of manufacturing a separator by applying a preload to the bead seal section by a pair of platens in a thickness direction of the separator assembly, and plastically deform the bead seal section. However, the JP 2017-139218A does not disclose, nearly disclose or provide motivation to modify the a method of manufacturing a separator assembly used for a fuel cell comprising providing the step of preload applied to the linear portion of the bead seal section is set to be smaller than a preload applied to the curve portion of the bead seal section.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725